Citation Nr: 0410575	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-02 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from December 1960 to July 1961. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Regional Office 
(RO) that denied the veteran's claim for entitlement to service 
connection for diabetes mellitus disability.


FINDINGS OF FACT

The veteran's diabetes mellitus disability was initially 
demonstrated after service, and has not been shown by competent 
evidence to be causally related to the veteran's active service.

CONCLUSION OF LAW


A diabetes mellitus disability was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000 the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5106, 5107, 5126 (West 2002)).  This new law 
eliminates the concept of a well-grounded claim, and redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duties to notify and to assist claimants in the 
development of their claims.  First, the VA has a duty to notify 
the appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete a 
claim for VA benefits, as well as the development responsibilities 
of the claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 
2096-97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, § 3(a), 114 
Stat. 2096, 2097-98 (2000).  See 38 U.S.C.A. § 5103A.

With respect to notice, a March 2002 VA letter to the veteran 
informed him of the evidence necessary to substantiate his claim, 
as well as his and VA's development responsibilities.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Additionally, by letter dated February 26, 2004, the veteran was 
requested to send any additional evidence concerning his appeal to 
the Board.  38 C.F.R. § 3.159(b) (2003).  As such, VA's duty to 
notify has been met.  The Board observes that recent legislation 
authorizes the VA to make a decision prior to the expiration of 
the one-year VCAA notice period.  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 14 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, because the VCAA notice was 
provided to the appellant prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA outpatient 
treatment records.  The veteran has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the veteran's statements and concludes that he has not 
identified any further evidence not already of record.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
veteran's claim.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts pertinent 
to his claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.  

Factual Background

On his preinduction examination in February 1960, the veteran, on 
the report of medical history noted that the he had a history of 
having sugar/albumin in his urine. An examiner noted on this 
report of medical history, "sugar in urine age 6 years also. No Rx 
ment."  The veteran's report of medical examination reveals that 
the veteran underwent a glucose tolerance test.  The reported 
results were as follows:


Blood Sugar
Urine Sugar
Testing
88
Neg
1/2 hr.
182
1+
1 hr.
166
2+
2 hr.
74
2+
3 hr.
72
2+

The examiner noted that the "results of glucose tolerance show 
that man is acceptable for induction into the Armed Forces."  The 
examiner also indicated that the veteran's endocrine system was 
normal.

On the veteran's December 1960 induction examination, the 
examiner, on the report of medical examination revealed that the 
veteran underwent a glucose tolerance test.  The reported results 
were as follows:


Blood Sugar
Urine Sugar
Testing
88
Neg
1/2 hr.
182
1+
1 hr.
166
2+
2 hr.
74
2+
3 hr.
72
2+

The examiner noted that the "results of glucose tolerance show 
that man is acceptable for induction into the Armed Forces."  The 
examiner also indicated that the veteran's endocrine system was 
normal.

In December 1960, a service medical record indicates that an 
examiner stated that the veteran had "a most unusual history of 
sugar in the urine since about the age of five which apparently 
was not diagnosed as diabetes as far as I can gather."  The 
examiner also ordered a full workup for the veteran's condition.

A service medical record dated in January 1961, reveals that the 
veteran submitted to a clinical record follow-up at an internal 
medicine clinic.  The examiner noted that the veteran, "generally 
[had] no complaints....[and that] I feel that we might as well get 
a glucose tolerance first of all to see what the situation is 
because if he has a definite diabetic curve, [then] he is 
obviously not acceptable for Active Duty and can then be 
separated."

The service medical records indicate that in January 1961, the 
veteran underwent a  glucose tolerance test.  The reported results 
were as follows:


Blood Sugar
Urine Sugar
Fast
86
2+
1 hr.
126
3+
2 hr.
120
2+
3 hr.
82
2+

The physician opined that, "[t]his is an obvious renal 
glycosuria...This man has no history of diabetes (history of sugar 
found age 6 also)."  The veteran was diagnosed with renal 
glycosuria, and was found to not be disabled or disqualified under 
AR 40-504.

On the veteran's July 1961 separation examination, an examiner 
noted that his glycosuria was rechecked and that, "[t]his man has 
had glycosuria since entry on active duty in December of 1960.  He 
has past history of glycosuria and a family history of same.  
Glucose tolerance tests done in January reveal normal blood 
sugars.  It is [the] result of renal glycosuria."  Although, the 
examiner noted that the veteran's endocrine system was normal, he 
again diagnosed with renal glycosuria EPTS-not disqualifying.

VA outpatient treatment records dated from January 2001 to July 
2002 reflect that the veteran had and was being treated for 
diabetes mellitus, type II.

In a statement dated in February 2002, the veteran related that in 
1962, while stationed in Germany, he was told that he had sugar in 
his urine and was discharged following hospitalization to get his 
sugar under control.

In his November 2002 Notice of Disagreement, the veteran contends 
that he is entitled to service connection for his current diabetes 
because he was never diagnosed with diabetes despite passing his 
entrance examination and being taken into the army with elevated 
blood sugars, which continued throughout his service. 

In a statement dated in May 2003, the veteran stated that when he 
entered into service, "they were very concerned about my sugar.  I 
had a two-week leave.  When I came back in January, I had to have 
a glucose tolerance test done.  Which they said I was OK for the 
service."  He also related that while he was training in Germany, 
that he saw a doctor who told him that his sugar was twice as high 
then as it was when he entered into service.  The veteran stated 
that two weeks later he reported to a hospital, where blood was 
drawn from him three times a day for five days.  Additionally, the 
veteran indicated that on a Thursday night a doctor told him that 
his sugar was the same as when he came into service, that he 
passed his physical, and that he would be taken on a boat to go 
home.  The veteran also contends that the examination given to him 
at that time was not complete. 

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

The record establishes that the veteran's diabetes mellitus, type 
II disability for VA purposes was not demonstrated on the 
veteran's pre-induction examination in February 1960, induction 
examination in December 1960, examination for separation from 
service in July 1961, or in any of the veteran's other service 
medical records.  The veteran asserts that reported high sugar 
levels and not being diagnosed in service with diabetes caused or 
aggravated his current diabetes mellitus, type II disability.  
However, it is significant to point out that the contemporaneous 
service medical records do not indicate that the veteran had 
diabetes mellitus.  Indeed, while the service medical records do 
reveal that the veteran was clinically evaluated at that time for 
sugar in his urine, he was neither diagnosed with nor treated for 
diabetes mellitus.  He was, however, diagnosed with renal 
glycosuria in a January 1961 service medical record and on his 
separation examination in July 1961.  The examiner from the 
January 1961 examination opined that the veteran's condition was, 
"an obvious renal glycosuria...[and] that this man has no history 
of diabetes."  Additionally, the examiner, from his July 1961 
separation examination, opined that the veteran had glycosuria 
since his entry into active duty, had a history of glycosuria and, 
" that glucose tolerance tests done in  January reveal normal 
sugars. It is [the result] of renal gylcosuria."  The examiners 
from these two examinations also reported that the veteran's 
endocrine system was normal.  In this regard, the Board observes 
that there is no evidence to the contrary.  That is, the only 
medical opinion of record is to the effect that the veteran's 
current diabetes mellitus disability is not attributable to his 
military service nor was aggravated by such military service.  
Despite the veteran's assertions, he is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet.App.  Thus, the 
Board finds that the contemporaneous service medical evidence is 
of greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim for 
service connection for a diabetes mellitus disability.


ORDER

Entitlement to service connection for diabetes mellitus is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



